Case 1:20-cv-01314-DCJ-JPM Document 22 Filed 05/04/21 Page 1 of 1 PageID #: 165




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

  HERMISSON RAMON RICO                 CIVIL DOCKET NO. 1:20-CV-01314-P
  SANCHEZ, Plaintiff

  VERSUS                               JUDGE DAVID C. JOSEPH

  CHAD WOLF, ET AL,                    MAGISTRATE JUDGE JOSEPH H.L.
  Defendants                           PEREZ-MONTES

                                 JUDGMENT

       For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

 Judge previously filed herein [ECF No. 21], noting the absence of objection thereto,

 and concurring with the Magistrate Judge’s findings under the applicable law;

       IT IS HEREBY ORDERED that the Plaintiff’s Petitions for Writ of Habeas

 Corpus under 28 U.S.C. § 2241 [ECF Nos. 1, 4] are MOOT and shall be DISMISSED

 WITHOUT PREJUDICE for lack of jurisdiction.

       THUS, DONE AND SIGNED in Chambers on this 4th day of May 2021.



                                       _____________________________________
                                       DAVID C. JOSEPH
                                       UNITED STATES DISTRICT JUDGE
